MIDDLETON, PJ.
It is apparent that at some prior date the election of the members of said board had been-fixed and held under the provisions of Section 4713 GC., which section was' repealed in 104 O. L. 133. That section at the time of its repeal provided that at the first election of. a board of education of a rural school district three members thereof should be elected for the full term of four years and two members thereof should be elected for the term of two years, and that thereafter such members should be elected alternately -every two years.
It was held by this court in the case of State ex rel v. Frank Reed, et al, in the Court of Appeals of Brown County, that when the election of members of a rural school board had once been established under the provisions of Section 4713 such elections must continue as they were established under the provisions of said section. And so in the instant case the term for which two members were tó be elected could not expire until 1929 and therefore there were only three members to be elected in 1927, each for the full term of four years. Now it is equally clear, we think, that' for some reason two members were not elected in 1925 for the full term of four years and therefore there are now two members of said board who are holding their positions by reason of the failure to elect their successors in 1925.
There is no provision of statutory law for the election of members of a board of education for any unexpired term except as provided by Section 4748, and when under the provisions of that section a vacancy occurs in the office of any member of a board by reason of the happening of any of the things therein specified it thereupon becomes the duty of said board to fill said vacancy by an election for the full unexpired term. This section of the code provides the only authority for filling an unexpired term by election.
If there was a failure to elect two members of the board of education at the regular election of township officers as provided by Section 4712 then under the provisions of Section 4745 the then holders of said office whose terms then expired continued to hold the same and will continue to hold the same until their successors are, elected and qualified as provided by law. That in the instant case means that the members of the board whose terms expired in 1925 .and whose successors were not then elected will hold their office until the regular election in 1929.
We are of the opinion that the board of education herein may only be required to declare an election of three members, each of whom is to serve for the term of four years, and that the terms of' the remaining two members do not expire until 1929. The writ as issued by the trial court was too broad. The case will be remanded to the Court of Common Pleas where evidence may be heard to determine which three candidates should be declared elected for the full term of four years.
(Mauck and Thomas, JJ., concur.)